 


110 HRES 1466 EH: Honoring Dr. Guion S. 
U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1466 
In the House of Representatives, U. S.,

September 22, 2008
 
RESOLUTION 
Honoring Dr. Guion S. Guy Bluford, Jr., and the 25th anniversary of his historic flight as the first African-American in space. 
 
 
Whereas Dr. Guion S. Guy Bluford, Jr., born in West Philadelphia, Pennsylvania, was trained as an aerospace engineer and an Air Force pilot, conducted several combat missions, logged over 5,000 hours on numerous aircraft, conducted scientific research on computational fluid dynamics, and became a National Aeronautics and Space Administration (NASA) astronaut in 1979; 
Whereas in the early morning hours of August 30, 1983, Dr. Bluford became the first African-American to enter outer space as a crew member of the STS–8 space shuttle mission; 
Whereas Dr. Bluford’s pioneering STS–8 flight was the first mission to both launch and land at night; 
Whereas this mission successfully deployed a satellite, tested operations of the shuttle’s robotic arm, and released Getaway Special canisters to support science experiments; 
Whereas on October 30, 1985, Dr. Bluford launched with the crew of STS 61–A, the first shuttle crew to include 8 members, to conduct the United States-German cooperative D–1 Spacelab mission that was dedicated to advancing our understanding of the human vestibular and orientation systems and to conducting microgravity research in materials science, life sciences, and communication and navigation; 
Whereas Dr. Bluford went on to successfully complete 2 additional shuttle missions with the space shuttle Discovery’s launch of the STS–39 on April 28, 1991, and the STS–53 on December 2, 1992; 
Whereas among his other technical assignments, Dr. Bluford worked on space shuttle systems, the shuttle robotic arm, payload safety and flight software verification in the Shuttle Avionics Integration Laboratory and the Flight Systems Laboratory, and on Spacelab systems and experiments; 
Whereas in remarking on his pioneering role as the first African-American in space, Dr. Bluford recounted, I wanted to set the standard, do the best job possible so that other people would be comfortable with African-Americans in space and African-Americans would be proud of being participants in the space program . . . and encourage others to do the same.; and 
Whereas in 1993, Dr. Bluford left NASA and retired as a Colonel in the Air Force to continue his distinguished service to the United States space program through leadership positions in private industry and space-related organizations: Now, therefore, be it  
 
That the House of Representatives— 
(1)salutes the 25th anniversary of the pioneering accomplishments of Dr. Guion Guy S. Bluford, Jr. as the first African-American in space; and 
(2)extends its gratitude and deep appreciation for Dr. Bluford’s dedication, commitment, and excellence as an astronaut and a leader in support of the Nation’s space program. 
 
Lorraine C. Miller,Clerk.
